Citation Nr: 1633519	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  08-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent on an extraschedular basis for benign positional vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977, from October 1977 to October 1979, from December 1979 to December 1981, and from December 1981 to December 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

In an October 2013 decision, the Board granted a 30 percent schedular rating for the Veteran's service-connected benign positional vertigo and remanded the issue of entitlement to an increased rating on an extraschedular basis. 

In December 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for referral to the Director, Compensation and Pension Service (Director).  The claim has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's vertigo did not present indicia of an exceptional or unusual disability picture.


2.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service-connected conditions. 


CONCLUSION OF LAW

The criteria have not been met for an increased disability rating greater than 30 percent for benign positional vertigo on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In an October 2013 decision, the Board discussed at length how VA has met its obligations to notify and assist the claimant in this case.  Neither the Veteran nor her representative has argued any deficiency regarding the notice or assistance provided to her.  Therefore, the Board will address the merits of the claim.


Law and Analysis

Generally, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board remanded the case for referral to the Director in October 2013 and October 2015.  In December 2013 and December 2015 decisions, the Director denied an extraschedular rating.  

The Director's decisions are not evidence, but, rather, the de facto AOJ decisions, and the Board must conduct de novo review of these decisions.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015).

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

The Court has set out three elements, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In a December 2013 decision, the Director noted that, during the February 2013 VA examination, the Veteran reported an increase in frequency of vertigo episodes that caused her to become unbalanced and that she experienced nausea and vomiting.  It was also noted that she had trouble walking and driving during the episodes and that the condition affected her ability to work.  She stated that she no longer drives due to the vertigo disability.  However, the Director noted that she was fine between episodes.  She reported that she experienced occasional episodes of vertigo that occurred about once a week and lasted for approximately two hours.  The Director determined that the evidence did not present such an exceptional or unusual disability picture that rendered the rating schedule inadequate.  

In October 2015, the Board remanded the claim to the AOJ for referral to the Director for extraschedular consideration in light of additional evidence.  Specifically, while the Veteran's appeal was pending, service connection was granted for major depressive disorder and panic disorder.  A September 2013 VA examiner opined that the Veteran had major depressive disorder and panic disorder due to her service-connected vertigo.  The VA examiner also indicated that the Veteran had missed at least 20 days of work due to vertigo and mental health symptoms.  Therefore, the Board remanded the claim for extraschedular consideration based on the combined effect of the Veteran's service-connected disabilities.  See, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced).  

In a December 2015 decision, the Director noted that the Veteran service-connected benign positional vertigo was evaluated at 30 percent and that the depressive disorder and panic disorder was evaluated at 70 percent.  The Director also noted that, during the September 2013 examination, the Veteran reported that she missed 20 days of work in the prior year, and the examiner indicated that this was due to the vertigo and mental health symptoms.  The examiner also opined that the major depressive disorder and panic disorder were at least as likely as not due to the vertigo and that symptoms appeared to result in mild to moderate social and occupational impairment.  

The Director concluded that there was evidence of marked interference with employment, but that the symptoms of the benign positional vertigo, major depressive disorder, and panic disorder were adequately considered and addressed under 38 C.F.R. § 4.130.  The Director found that the evaluation under § 4.130 adequately considered and addressed occupational and social impairments.  Therefore, entitlement to an extraschedular evaluation for the benign positional vertigo was not warranted.

The Board has considered the evidence discussed above.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  In this case, the Veteran's service-connected vertigo has been evaluated by analogy using the criteria for rating peripheral vestibular disorder under Diagnostic Code 6204.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  

Under Diagnostic Code 6204, occasional dizziness warrants a 10 percent rating.  Dizziness with occasional staggering warrants a 30 percent rating.  The Veteran's vertigo has been rating at 30 percent, which is the maximum schedular rating under Diagnostic Code 6204.

As noted above, in addition to dizziness and staggering, the Veteran has reported that she experiences nausea and vomiting during her episodes of vertigo.  She has stated that it is difficult for her to walk, that she has fallen, and that she is often unable to get out of bed.  During severe episodes, she has reported that she is incapacitated and that she does not drive because she does not know when these episodes will occur.  

The Veteran's reports regarding the frequency and duration of her vertigo episodes have varied.  In June 2006, she reported that the episodes occurred once a month and lasted two to three hours.  In August 2006, she indicated that her symptoms were getting worse and that she had episodes twice a week that lasted 24 hours.  In May 2009, it was noted that she had vertigo from "time to time," and in December 2009, her vertigo was described as "intermittent."  In February 2011, the Veteran reported that she had recently had a severe episode that required her to lie down; however, she was able to sleep and was okay the next day.  In April 2012, she reported that she had episodes of vertigo once per week that lasted up to two hours.  The February 2013 VA examination notes that she had episodes of vertigo 1 to 4 times per month that lasted 1 to 24 hours.  

During the July 2013 Board hearing, the Veteran stated that she had dizziness almost every day, which she treated with medication.  See Hrg. Tr. at 5.  She indicated that she had heavy spells that caused vomiting once or twice per month.  See Hrg. Tr. at 5-6.  She also stated that she missed about 20 days of work as a school teacher in the past year because of her vertigo.  See Hrg. Tr. at 7.

As noted above, the first part of the Thun test requires the Board to determine whether the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Based on the foregoing, the Board finds that the rating schedule may not fully contemplate the Veteran's disability.  The criteria under Diagnostic Code 6204 specifically contemplate dizziness and staggering, which results in her inability to walk, falls, and need to remain in bed.  However, she also experiences nausea and vomiting during her vertigo episodes, which are, at least arguably, not specifically referenced in Diagnostic Code 6204.  

Nevertheless, even assuming that the Veteran's symptoms are not fully contemplated in the rating criteria, she does not meet the second part of the Thun test.  Specifically, the second part requires the Board to determine whether the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran has not alleged and the evidence does not show that her vertigo has required frequent periods of hospitalization.  However, she has contended that her service-connected vertigo interferes with her employment.  As noted above, she reported to the September 2013 VA examiner that she had missed 20 days of work as a school teacher in the prior year due to vertigo.  

The Board points out that the regulation states that the related factor is "marked" interference with employment and not just interference with employment.  While "marked" is not defined in the regulations, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, interference with employment alone is not tantamount to concluding there has been marked interference with employment, meaning above and beyond that contemplated by the assigned 30 percent rating.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

As such, the Veteran's vertigo and associated symptoms would be expected to cause some interference with employment, as a 30 percent rating would not be justified otherwise.  Here, the evidence does not show marked interference with employment, i.e., above and beyond what is contemplated in the 30 percent rating.  The Veteran reported that she missed 20 days of work during a one-year period, i.e., about once or twice per month.  This is more than "occasional" interference with employment, which would be consistent with the criteria for a 10 percent rating for vertigo.  However, the Board does not find that it demonstrates interference beyond what is contemplated in a 30 percent rating.  

For comparison, under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches that result in characteristic prostrating attacks occurring on an average once a month over last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

In this case, the Veteran experiences severe, incapacitating episodes of vertigo once or twice per month that last one to twenty-four hours.  The episodes are not frequent, prolonged, and do not significantly interfere with her employment.  Thus, the Board finds that the average impairment in earning capacity contemplated in the 30 percent schedular rating is adequate, and marked interference with employment has not been shown.  

For these reasons, the Veteran's case does not present indicia of an exceptional or unusual disability picture.  Therefore, the Board finds that an extraschedular evaluation based solely on the vertigo is not warranted.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   

As noted, the Veteran has not identified any combined effect or collective impact.  Moreover, the Board does not find marked interference with employment based on the combined effect of the Veteran's vertigo and psychiatric disability beyond that which is already contemplated in the combined 80 percent schedular rating.  Indeed, the 70 percent rating for the Veteran's psychiatric disability already contemplates significant level of occupational impairment.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability picture and symptomatology, and in the absence of exceptional factors, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 
22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 30 percent on an extraschedular basis for benign positional vertigo is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


